Earl Warren: -- William Giglio and Frank Livorsi, petitioners, versus United States of America. Mr. Delaney.
Joseph Leary Delaney: Chief Justice may it please the Court. This is a companion case to the preceding case, the Lawn case which was argued yesterday. Mr. Striker who represented Mr. Lawn also represented these two petitioners at the trial at the United States District Court for the Southern District of New York. Giglio and Livorsi, were found guilty on each count in which they were named as the defendants of a ten-count indictment. The indictment and substance charged violations of the 1939 Internal Revenue Code relating to the year 1946. Giglio was named as a defendant in eight counts and Livorsi in four counts. Each of the petitioners was sentenced to a total term of 15 years. I would like first to address myself as to whether the defendants were wrongfully deprived of an opportunity to ascertain whether tainted evidence was used against them at the trial or in order to indict. In 1950, three years before the present indictment was filed, three informations were filed charging the petitioners and Mr. Lawn with violations of the internal revenue laws pertaining to the year 1946. The defendants pleaded not guilty to those informations. The case was later marked off the trial calendar and the investigation by the internal revenue agents was continuing. In 1952, about July, while this case was still pending, while these men were still defendants in a criminal income tax prosecution, the petitioners were subpoenaed to appear before the Grand Jury. When Mr. Livorsi appeared there, he was not advised by the government as to any constitutional rights he had, as to whether or not he could be brought before the Grand Jury or whether or not he might refuse to answer any questions. When the petitioner Giglio was brought before the Grand Jury, he on 12 occasions asserted his constitutional privilege against self incrimination. He was then brought before District Judge T Hyot Davis and the assistant asked that he be held in contempt. At that time, I will read just a short part or part of that hearing, it's on page nine of the original brief, “the court asked the Assistant United States Attorney,” I'm quoting from the record at 2824. The court, “Well he is being investigated himself?” Mr. Leone, the prosecutor, “These various companies are being investigated Your Honor.” The court, “The defendant himself is not under investigation.” Mr. Leone, “Well, it is a John Doe investigation, and the witness appeared in response to a subpoena duces tecum.” The court, “I see.” Mr. Leone, “The witness was asked to produce certain records of certain companies and it has been established that he was either a partner in some of these companies or that he was an officer of the corporation. Now the investigation is a John Doe proceeding and it might very well be that in time he would be a subject of an investigation. I don't say that he is not, but at the present time these companies are under investigation Your Honor.” The court --
Earl Warren: It was an outstanding information against him at that time?
Joseph Leary Delaney: For a period of two years, Your Honor, which they had pleaded not guilty and was pending. The --
Earl Warren: Oh they knew of this did they?
Joseph Leary Delaney: The defendants?
Earl Warren: Yes.
Joseph Leary Delaney: Yes Your Honor, they pleaded not guilty to this information and in fact when Mr. Giglio was before Judge Davis he pointed out to Judge Davis that he was a defendant in a pending criminal income tax prosecution. Judge Davis, however, directed him to produce all of these books, including the partnership records and to return to the Grand Jury and to answer the questions. Under fear of contempt he did so. He was brought before the Grand Jury on five or six occasions. He produced about 80 cartons of partnership records which were pertinent to this investigation and turned all of those over to the government.
Felix Frankfurter: May I pursue the Chief Justice's question, I am little troubled? I don't understand why the judge should ask whether he is a potential defendant or under investigation in a Grand Jury proceeding, which being in secret may evidence et cetera, when in fact he was notoriously then already a defendant in another proceeding. I just don't understand --
Joseph Leary Delaney: Your Honor, Judge Davis was a visiting judge to the southern district of New York. He didn't know anything about the prior case and it wasn't until --
Felix Frankfurter: Was your client then represented by a counsel?
Joseph Leary Delaney: No, there was no counsel in the courtroom. This was brought --
Felix Frankfurter: And the defendant himself didn't say Your Honor I'm now under indictment or --
Joseph Leary Delaney: But later on the defendant did tell Judge Davis that he was under this prosecution, but Judge Davis didn't pay any heed to that. But in the beginning --
Felix Frankfurter: Well I should think the habit of adverse or dangerous testimony for a fellow who is already under indictment or subject to prosecution by way of information is too patent as against the hazards of potential investigation before a Grand Jury, I just don't understand it.
Joseph Leary Delaney: May I say this, judge you asked me if I had -- if Giglio was represented by counsel. He was represented by an attorney at that time, but that attorney was in court at the time of this proceeding. In fact he was excluded by the government and the court.
Felix Frankfurter: What does that mean?
Joseph Leary Delaney: He had been excluded by the court.
Felix Frankfurter: I don't know what that means.
Joseph Leary Delaney: Well being --
Felix Frankfurter: Excluded, how is a lawyer for a defendant before the court excluded, I just don't understand.
Joseph Leary Delaney: Well now if the Court please in the southern district when they bring defendant or a witness before a Grand Jury and he refuses to answer --
Felix Frankfurter: Oh he was excluded before the Grand Jury?
Joseph Leary Delaney: No, his lawyer was excluded before the court, when the witness or it was the defendant was brought before the court, only members of the Grand Jury were permitted to be present and the witness and a stenographer and the assistants. No other persons representing the defendant were allowed to be present.
Felix Frankfurter: You mean this is an open proceeding -- this is a proceeding in an open court, determine whether he should be committed for contempt and he is not allowed to have a lawyer, is that what you mean?
Joseph Leary Delaney: He was not given a lawyer at this time, because there had been no instructions up to this time that he answered questions. No instruction by the court.
Felix Frankfurter: I don't want to take your time, it's all very puzzling to me.
Joseph Leary Delaney: Now in 1952, or shortly after he had testified before the Grand Jury on these several occasions and produce these 80 cartons of records, an indictment or six indictments were filed. Those six indictments contained ten counts in all respects similar to the ten counts contained in the present indictment, except for a few variations as to figures. After that Mr. Stryker moves before Judge Goddard to inspect the Grand Jury minutes and to dismiss the indictment on the basis that these defendants had been compelled to be brought before a Grand Jury and give testimony on threats of contempt when at the time they were defendants in a pending criminal income tax matter. Judge Goddard at first granted the motion to inspect the Grand Jury minutes of the defendants. He thereafter granted the motion to dismiss the indictment and the indictment was dismissed. In the meantime the government appealed --
Speaker: (Inaudible)
Joseph Leary Delaney: No not directly, not directly at that time, Your Honor, although Judge Goddard in his opinion stated that it was an inherent power of the Court to do so, but the motion was not made at that time for that, as to the 1952 indictment. Now the government appealed from Judge Goddard's order and in the meantime before the appeal was dismissed as being untimely, the government procured this instant indictment in the summer of 1953, which after it was filed was order sealed. When the Circuit Court denied or dismissed the government's appeal from Judge Goddard's order as being untimely, then in January of 1954 this present indictment was ordered open. After that Mr. Stryker then moved before Judge Palmieri, and at this time he moved to dismiss the -- for the inspection Grand Jury minutes, moved to dismiss the indictment and asked for a hearing. He moved also to suppress evidence and asked for a hearing, so that the extent of the evidence and the clues and leads which were obtained from tainted evidence could be determined, both for the purposes of trial and also for the purposes of an attack on the indictment itself.
Earl Warren: Where is that motion Mr. Delaney?
Joseph Leary Delaney: That appears at page 26 of the record if the Court please – at 27.
Earl Warren: Go right ahead.
Joseph Leary Delaney: I am sorry Your Honor. On the basis of affidavits which had been submitted by the government agents, Judge Palmieri denied that motion and also stated that there had been no foundation laid by the defendants, despite the fact if the Court please that the defendants had established that this evidence had been obtained contrary to the constitutional rights of the defendants and that it had been used in the 1952, before the 1952 Grand Jury, and even though when the motion was made before Judge Goddard as to the 1952 indictment, the Prosecutor Mr. Leone categorically denied that any such evidence had been used. Subsequently in the argument, in the Court of Appeals Mr. Wessel, who was then in charge of the prosection, admitted that indeed the fact was certain evidence and clues and leads had been used before the 1952 Grand Jury. Just on the basis of these affidavits Judge Palmieri denied the defendants a right to a hearing.
William J. Brennan, Jr.: Was there any identification in the Court of Appeal for what it was, the attributes of the trial?
Joseph Leary Delaney: Yes Your Honor I believe at -- oh not at the trial, no I'm talking about before the 1952 Grand Jury, I'm sorry Mr. Justice.
William J. Brennan, Jr.: (Inaudible) I don't follow that. Nothing that had been before the 1952 Grand Jury would subsequently be used where?
Joseph Leary Delaney: No just it was admitted subsequently, although denied originally that anything had been used before the 1952 Grand Jury, it was subsequently admitted that there had been tainted evidence used before the 1952 Grand Jury.
Felix Frankfurter: In obtaining the indictment?
Joseph Leary Delaney: In obtaining the 1952 indictment, but the government --
Felix Frankfurter: What you're saying is that it was subsequently admitted, that in securing the indictment of 1952, what you stigmatize as tainted evidence was used?
Joseph Leary Delaney: That is right Your Honor, but the government has always contented that no tainted evidence was used before the 1953 Grand Jury.
Speaker: 1953 indictment is --
Joseph Leary Delaney: That's the correct indictment.
Speaker: -- one on which this prosecution was based.
Joseph Leary Delaney: That is right Your Honor.
Felix Frankfurter: And what you're saying is what you're saying that in fact there had been used by the government tainted evidence in securing the 1952 indictment which was dismissed.
Joseph Leary Delaney: That's right Your Honor.
Felix Frankfurter: And therefore the government was in possession of 1952, in 1952 of tainted evidence as you call it. Now is there any evidence or admission that in securing the 1953 indictment that illicit evidence was used?
Joseph Leary Delaney: No admission at all. In fact on the contrary --
Felix Frankfurter: Now you're contending that there was?
Joseph Leary Delaney: We're contending that we under Your Honor's ruling and this Court's ruling in Nardone case show that there had been a violation of the defendant's right and showed that the government had a --
Felix Frankfurter: Defendant's rights in connection with what, the 1952 indictment?
Joseph Leary Delaney: Yes, compiling the defendants to testify.
Felix Frankfurter: Well there's a gap there as I follow you, all you've told us thus far, all I've heard is that tainted evidence was used for the 1952 indictment. Now does it automatically follow because tainted evidence was used 1952, it used in 1953?
Joseph Leary Delaney: I would say this Your Honor, that it does not necessary automatically follow, but that the fact is these indictments, as Judge Palmieri stated, have a deadly parallel, and that I think enough evidence had been established by the defendants for at least a hearing, where they would be given an opportunity to show whether or not tainted evidence --
Felix Frankfurter: Was any claim made by Mr. Stryker or by you or anybody, that enough was shown to call for this proof or at least explanation by the government that there wasn't any use in 1953? Have I put my question clearly?
Joseph Leary Delaney: Well, yes Mr. Justice. I think Mr. Stryker throughout the trial as well as when it was argued before Judge Palmieri claimed that and claimed that the burden -- even if he has the burden to show that there might be tainted evidence used in the 1953 indictment, he was at least entitled to a hearing where he could bring witnesses who would have some knowledge of that, before the Court, to see whether or not such evidence was used at all and then the burden would shift if it hadn't already shifted to the government. In this case --
Felix Frankfurter: Are you saying that he was shut off from showing inferentially or by direct evidence that the 1953 indictment was properly derived from the excludible testimony of 1952?
Joseph Leary Delaney: Of the clues and leads, that is right Your Honor, he certainly was.
Charles E. Whittaker: Well Mr. Delaney can I ask you please, was there not a hearing before Judge Palmieri on that --
Joseph Leary Delaney: No he denied the hearing.
Charles E. Whittaker: On what (Inaudible)
Joseph Leary Delaney: On the basis of these affidavits submitted by government agents.
Charles E. Whittaker: Affidavits were submitted.
Joseph Leary Delaney: That is right.
Charles E. Whittaker: But what about that constituting a hearing under Federal Rules of Criminal Procedure 12(b)(4)?
Joseph Leary Delaney: Well I don't believe that's a hearing when the defendants are not able to put in any evidence and that would be evidence by government agents who would be the only people or the prosecutor, the only people who would be in a position to know.
Felix Frankfurter: All depends what issues the affidavit raised, what issues did they raise?
Joseph Leary Delaney: Well they raise --
Felix Frankfurter: Maybe the affidavit was of a kind that foreclosed the need for a hearing.
Joseph Leary Delaney: No I believe that the affidavits put in conflict exactly what the government contended that no clues and leads, and that enough was here, even if it were only on the information and a belief, it was enough to have a hearing.
Charles E. Whittaker: Well what do you mean by hearing? Do you insist that, that must be upon the testimony of live witnesses and not possibly by affidavits?
Joseph Leary Delaney: Well I would say in this instance where we have to rely on government witnesses, government employees and agents then we should have a live hearing where we could either examine or cross examine them –
Charles E. Whittaker: Doesn't that–
Joseph Leary Delaney: -- because we couldn't get affidavits from people at the time, who were then working with the Internal Revenue Department or from the government. It's practical impossibility, Your Honor.
Charles E. Whittaker: Does not Rule 12(b)(4) expressly provide that the judge may hold such hearings on affidavits?
Joseph Leary Delaney: That is true.
Charles E. Whittaker: Were you denied any right to present affidavits countering those of the government?
Joseph Leary Delaney: We were denied that right because it was impossible and impractical for any defendant to obtain affidavits from government employees who were then working for the government or from the government prosecutor.
Felix Frankfurter: Did you say that, did Mr. Stryker say that?
Joseph Leary Delaney: I got only in this case, a little over a week Your Honor.
Felix Frankfurter: (Inaudible)
Joseph Leary Delaney: I cannot say that it is so, I don't believe so.
Felix Frankfurter: Well the record shows --
Joseph Leary Delaney: I have not found that he said those words.
Felix Frankfurter: Well --
Joseph Leary Delaney: Or in substance --
Felix Frankfurter: Would you quickly refer me to the affidavit on the basis of which Judge Palmieri thought it was needless to have a hearing?
Joseph Leary Delaney: Yes sir.
Felix Frankfurter: Where is it?
Joseph Leary Delaney: It starts if the Court please, at page 67 of the record.
Earl Warren: Mr. Delaney may I ask you this question? Suppose this Court was to remand this case to the District Court with instructions to now give the defendants a copy of the minutes of the 1953 Grand Jury and then afford you a hearing as to whether any tainted evidence was used in the case and if so, if it was prejudicial error would you say that that was a fair disposition of this case?
Joseph Leary Delaney: Well I think after a six-week trial and coming up and making this one of the points of appeal that the case in all fairness if we are right in this point should be with – the judgment of conviction should be reversed.
Earl Warren: Even though -- even though a full hearing would show that that there was no abuse and that no tainted evidence was used?
Joseph Leary Delaney: Well I cannot say that that's unfair, but I don't think this Court has ever done that in similar instances. For instance in the Nardone case after it had been litigated as far as this Court and these men here under the handicap of a terrific jail sentence at that time to have a hearing --
Earl Warren: I read your briefs in the case, I rather thought there was an animation in there that perhaps that would be one solution of it.
Joseph Leary Delaney: Well I wouldn't say that, I wouldn't say Mr. Chief Justice that it could not be solution, but I don't think it's the most equitable one. I think the judgments of conviction should be reversed and the prosecutor has done these --
Earl Warren: Well I know but that's what the hearing would disclose, but suppose the record shows -- suppose that you did get the minutes of the Grand Jury and the minutes of the Grand Jury showed that there was no tainted evidence used there, would that -- wouldn't that sound, my question --
Joseph Leary Delaney: I don't think that in itself Mr. Chief Justice would be enough. I think at such a hearing if this Court decided to do so we should also be entitled to examine the government agents, internal revenue agents who handled this particular investigation as to whether or not they got clues after all they could bring before the Grand Jury certain vendors and the vendors would know whether or not they had been brought there because of this, what we allege the tainted evidence. Only the agents would know that and also the prosecutor, particularly Mr. Leone who handled the 52 and 53 indictments.
Earl Warren: Yes. Well, I can see your point, but assume that you are afforded the opportunity to do that in your hearing, would it be an equitable result there?
Joseph Leary Delaney: I wouldn't say it would be inequitable Your Honor.
Earl Warren: Yes. It is -- it would be one solution?
Joseph Leary Delaney: It would be one solution. That is right. Now the government now contends or concedes that the defendants were entitled to a hearing as to tainted evidence used at the trial, but denies that the defendants were entitled to any hearing as to whether or not tainted evidence had been used before the 1950 grand, '53 Grand Jury and the government contends and argues that Mr. Stryker had made no motion to for a hearing as to the clues and leads which were used in the tainted evidence which was used at the trial. Now the fact is that Mr. Stryker had made this pretrial motion which was denied where he got no hearing, and that at the very beginning of the trial, Mr. Stryker called to the attention of the trial judge, Judge Walsh that there was this question of clues and leads from tainted evidence and the court -- trial judge and that's on page 245 pointed out that it understood that was its problem.
Speaker: Judge Walsh was very alive to that issue all during the trial?
Joseph Leary Delaney: All throughout the trial.
Speaker: As I read the excerpts in the record he referred to it continuously, he finally ended up by asking Mr. Stryker at the end of the trial to submit a memorandum in writing pointing out any evidence that he thought was tainted and Mr. Stryker didn't do it.
Joseph Leary Delaney: That is right Your Honor. However, during the trial and it took place at several times, Mr. Stryker attempted to cross examine key witnesses as to this issue, key witnesses being Mr. Roth who was the defendant's accountant and Mr. Present who was the government's internal revenue accountant and Judge Walsh precluded any examination or cross examination as to clues and leads. Judge Walsh did allow Mr. Stryker to ask certain of the vendors about clues and leads, but they were in no position to say where the clues and leads had come from.
Speaker: Well am I mistaken in thinking that the record indicates where Judge Walsh refused to allow Mr. Stryker to go ahead. Mr. Stryker's questions were directly to the use of the tainted evidence before the 53 Grand Jury rather then use of the evidence at the trial.
Joseph Leary Delaney: No, Your Honor it was also pertaining just to the admission -- for instance at page 1353, and in fact if I may in our reply brief we point out at page 2 and 3 specific instances where Mr. Stryker was precluded from cross examining as to clues and leads and obtain -- and the exclusion of evidence obtained during the trial or used during the trial.
Felix Frankfurter: Mr. Delaney (Inaudible) affidavit of Mr. Wessel, I hope I am not going back on facts of your arguments of whether you -- but I notice the conclusion of Mr. Wessel, he was in charge of the prosecution was he, I mean he was the effective assistance.
Joseph Leary Delaney: That is right.
Felix Frankfurter: I notice his conclusion on page 44, paragraph 44 and 82, “I have instructed the investigating agent that they are not to use in this prosecution any evidence which was obtained in any way from the defendant's testimony or production of partnership documents under subpoena of the 1952 Grand Jury.” I ask you to comment on that as I hope Mr. Fisher when he gets out on his feet, he could comment on that.
Joseph Leary Delaney: Well that's a statement made by a prosecutor and probably made in high good faith.
Felix Frankfurter: I am not questioning any of it.
Joseph Leary Delaney: However, we were precluded from questioning these agents at any time during the trial or before as to whether or not they did use clues and leads at the trial.
Arthur J. Goldberg: Those -- I want to know in the first place whether I can rightly read that as an assurance by the district, US assistant district attorney in charge of the prosecution that when he says any evidence, he means either directly a clue within the scope of Nardone, the second Nardone decision and whether that is an assurance that no such evidence will be used in the prosecution which means that everything leading up to and the trial itself an assurance on which is the United States district judge had a right to rely that that would be scrupulously kept.
Joseph Leary Delaney: Well I think the United States district judge would rely on such an assurance but the defendants had no protection and no way of knowing whether or not these agents actually lived up to that assurance given by the assistant.
Felix Frankfurter: And as you say, in the first place you say the defendant may quote and not have to take the word of his adversary, for to him he is an adversary and not really an officer of the court.
Joseph Leary Delaney: That is right Your Honor.
Felix Frankfurter: In the second place are you suggesting that in fact there was, I don't mean unscrupulous or improper, but in fact there was a deviation from this assurance?
Joseph Leary Delaney: I couldn't say that because we weren't given the opportunity to prove do it, to prove themselves.
Hugo L. Black: May I ask you a question?
Joseph Leary Delaney: Yes sir.
Hugo L. Black: Your challenge here is based on the premise that you are entitled to a reversal because of the use of tainted evidence for the 1953 Grand Jury or because of that you were not permitted to show that the evidence at the trail was tainted?
Joseph Leary Delaney: That's the last Your Honor, because we were not given an opportunity either before trial or after trial to establish that such evidence was tainted.
Hugo L. Black: In other words, we have no question here on the basis of our Costello?
Joseph Leary Delaney: No, Your Honor --
Hugo L. Black: That's not, --
Joseph Leary Delaney: This, the Costello case I don't think applies to this situation and these are about two first points and neither does the whole case --
Felix Frankfurter: Before you sit down I want to ask one more question that is to this paragraph 44. While I appreciate your point that you want an opportunity, you wanted an opportunity to probe and that your claims are entitled to it, am I wrong in thinking that the basis for such probe can't be fanciful, can't be fantastic and just a (Inaudible) of hope that something will turn out.
Joseph Leary Delaney: Oh I agree with --
Felix Frankfurter: How can you show some kind of solidity, call it what you will, some kind of substance to justifying a probe?
Joseph Leary Delaney: Without question and we allege, if the Court please, that that's exactly what we did here. Now if the Court please, there are other points argued and urged in our brief, which only because of limitation of time and not because of their importance I leave to the brief.
Earl Warren: Mr. Delaney we've taken so much of your time, but if you want to take five minutes to sum up you may do it, if you want to leave it on your briefs --
Joseph Leary Delaney: Well that I would -- if I may then I'd like that five minutes for rebuttal.
Earl Warren: Yes all right, all right you may have it. Mr. Fisher.
Roger D. Fisher: Chief Justice may it please the Court. I believe that Mr. Delaney has outlined clearly the two principle issues before this Court. I think there maybe some confusion as to first of these. First is the alleged denial of an opportunity to establish that tainted was used for the 1953 Grand Jury. Second, is an alleged denial, the opportunity to prove (Inaudible) to the case against them at the trial, which was based on evidence that was allegedly obtained. Turning to the first question, I believe Mr. Justice Black's question on that is the government's answer. We believe that they were accorded in the first instance argument and affidavits on that issue, a hearing of a sort. It was not an evidentiary hearing of the testimony. We believe there was no need for a hearing of any additional time, because no matter what that hearing had shown, indictment valid on its face, of a properly constituted and unbiased Grand Jury would not be subject to dismissal by the fact that among the evidence they had considered, if it were true, was evidence which had been obtained from the defendants in violation of the Fifth Amendment privilege.
Felix Frankfurter: Was the objection on that court merely go that the indictment was vitiated or that they used something in the actual trial which derived from the 1952 proceeding?
Roger D. Fisher: If I may I'll keep the two questions distinct because they were kept quite distinct in Judge Walsh's mind at the trial.
Felix Frankfurter: And I don't suppose any point was made of the first half of Justice Black's question, namely that the indictment was baseless because -- under Costello argument.
Roger D. Fisher: There is such an argument in the briefs and the first point to which counsel was addressing himself --
Felix Frankfurter: Anyhow, just suppose he said no to Justice Black's question.
Roger D. Fisher: Well if I may just make it absolutely clear, there is no question in our minds that a denial of an opportunity to attack the indictment, the denial of due process, he says there is no Costello point in this case, we'll accept that statement, but since the brief argued the point I want it clear. The Holt case, the unanimous decision of this Court Justice Holmes writing the opinion, in that very case there was evidence obtained from the defendant in violation of the Fifth Amendment privilege, was adjudicated to be that way at the trial court. It was conceded that it has been considered by the Grand Jury and the Court unanimously said you cannot attack the indictment on that basis.
Felix Frankfurter: The point is in invitation, the point isn't any good.
Speaker: Well the point is in the case, in the briefs as I read them and if I understood Mr. Delaney's answer to Justice Black is now taken out of the case.
Roger D. Fisher: Well if that was the case, I am satisfied, I want to get our view that Holt and Costello were absolutely controlling on that point. I will now turn to the principle denial, alleged denial of due process. This is based on the Nardone decision (Inaudible), it's applicable to evidence obtained in violation of the Fifth Amendment privilege. The government does not dispute that. It further goes on the theory that since they had established through Judge Carter's decision that there had been some prior violation of their rights, they were at least entitled to some opportunity, however closely confined if I may take the language of Nardone to seek to prove that a substantial portion of the case against them was fruit of that poisonous tree. Our answer to that is they were accorded due process, full due process, every opportunity that could have been given to them within reason to seek to establish that any evidence at the trial was the fruit of the 1952 Grand Jury proceeding. Let me run through what they had. First, they were provided with all of the allegedly tainted evidence itself. They had the original documents produced before the 1952 Grand Jury. They were provided the transcript of their testimony before that Grand Jury. It was available to them throughout the trial. That were thus -- and everything that could have helped them, everything that government could provide them with to help, inspect, trial, record as it developed and compared with the tainted evidence. The 1953 Grand Jury minutes which they did not have were immaterial in this regard. They were neither tainted -- they were neither the tainted evidence nor were they the trial evidence.
Felix Frankfurter: May I trouble you to repeat that, I'm not sure I understood what you said, you mind repeating what they had and what they --
Roger D. Fisher: They had every exhibit which had been introduced before the 1952 Grand Jury. They had the transcript of their 1952 Grand Jury testimony. This was a sum total of the allegedly tainted evidence involved. That was there and in their use of counsel and defense at the trial. Secondly --
Felix Frankfurter: (Inaudible) I just want to know what that proves?
Roger D. Fisher: They had the tree itself. They were good -- when coming to the question of whether an opportunity to discover whether any of the evidence was fruit of that tree, they had the complete tree, they had the --
Felix Frankfurter: How does that prove that something which they had -- gave them a clue to something which they didn't have, I don't understand that.
Roger D. Fisher: It is not a complete answer. It is something -- certainly it's easier to find out whether the evidence was tainted if you have the fruit of it, you have the complete tainted evidence. Secondly, the petitioners and here I disagree with Mr. Delaney's reading of the record, petitioners were accorded every opportunity to cross examine any witness to find out where the documents had come from, how this document had first been produced, where this figure came from, every opportunity where the purpose of that investigation was to find out the source of the document used at the trial and what was not effort to establish an attack on the 1953 indictment, because although Holt and Costello were out here, they were the principle grounds which defense counsel Mr. Stryker was urging throughout the trial. For example just the -- they refer to the facts of leads and clue, the thrust of their attack was always the leads and clues used in 1953 indictment. The reference is given in the reply brief (Inaudible) on page two, they refer to page 245 of the record, to talk about the outset Judge (Inaudible) as to leads and clues. I quote the phrase leads and clues from page 245. The sentence reads because it leads and clues, dropping down to the bottom of the page, were obtained from the illegally evidence which lead to that, which lead to this present indictment, that would render the indictment unfounded. We submit that most of the references to leads and clues, and most of the attack was on the indictment. Now as to cross examination --
Hugo L. Black: (Inaudible) guilty (Inaudible) as I understand you say if there was any tainted evidence (Inaudible) all of it was before the 1952 Grand Jury –
Roger D. Fisher: That is correct.
Hugo L. Black: That the 1952 Grand Jury minutes and the evidence was all in the possession of the defense?
Roger D. Fisher: That is correct Your Honor.
Hugo L. Black: You deny that there was any of that tainted evidence that was either used in the trial or from which clues --
Roger D. Fisher: That is correct.
Hugo L. Black: -- had been taken.
Roger D. Fisher: That is correct.
Hugo L. Black: Do you concede, I understood you to say (Inaudible), is it your idea that here you did offer any of that tainted evidence or used evidence that was obtained as the fruit of the tree so to speak; that, that would be sufficient here to reverse this decision?
Roger D. Fisher: With regard to defendants, petitioners here (Inaudible). There was no contention that we use any of that evidence in obtaining their conviction. They only contend that they were denied the opportunity, of the denial of due process, a fair opportunity to establish that we may have used leads and clues or that some of the evidence at the trial might have come.
Hugo L. Black: Suppose they are right in that contention that they were denied the opportunity and it was necessary in order to see --
Roger D. Fisher: Then I -- should the Court reach that conclusion I would accept the Chief Justice's suggestion they are now entitled to a hearing to see whether -- at the District Court to see whether any such evidence was in fact sued.
Hugo L. Black: Well I would suppose if you reach the conclusion (Inaudible)
Roger D. Fisher: As to these two defendants --
Hugo L. Black: What you have is a disputed fact (Inaudible) You say that there is nothing in the record that shows that they were denied that opportunity. They had full opportunity. They are saying if they were. Now if their sole question here is one of facts (Inaudible) I understood the Chief Justice's question was that you refer for that to be determined. You are taking the position now that there is no dispute of facts on that point. Am I wrong in that?
Roger D. Fisher: There are two stages that I can find certain about. Their allegation is they were denied an opportunity to prove that some of the evidence, substantial portion of the evidence against them was fruit of the poisonous tree. We say they had the opportunity. Now should the Court find by reading the record that Judge Walsh contrary to our belief of the record, if Judge Walsh denied them a reasonable opportunity to make this proof, you should reach that conclusion. It does not mean that any evidence used in the trial was fruit of the poisonous tree. It merely means they were denied the opportunity. They should be allowed under that circumstance to go back and go through the entire record, cross examine every witness they see fit.
Hugo L. Black: Why that? Why not a new trial? If that is the case --
Roger D. Fisher: Why another trial if --
Hugo L. Black: Now let's assume that they have been denied the opportunity, I don't quite get (Inaudible), assume they've been denied the opportunity to show that this was the proof of so called poisonous tree, and they had been convicted in a trial where they were denied that opportunity and it's your idea that (Inaudible) without giving them a new trial if that error is in the record.
Roger D. Fisher: Yes, because they were accorded some opportunity, they were -- whatever -- Your Honors should feel it was sufficient or not, they were allowed to cross examine every witness as to that point. They were asked to provide any indication of any item of evidence about which they had any doubts that could have come, of course they did not know the source. Three times the judge asked them, they declined to submit the memorandum. They were accorded some opportunity. If this Court should feel that there is a chance the record is tainted, there is a chance that their conviction is based on tainted evidence, let him establish that. Nut suppose they had a hearing down there and they've put every witness on and the facts were undisputed after that hearing, that the trial record was absolutely clean as a whistle, there was not one bit of tainted evidence, I see no reason why these defendants who had been convicted after six weeks trial on evidence which is in fact untainted, should have -- stand another trial. That's the government position on that.
Hugo L. Black: (Inaudible)
Roger D. Fisher: It does, this brief here suggests that the burden of proof was on the government, to show that each bit of evidence as it came in was untainted. There, we believe the burden would not have been -- that to put a burden on the government, you must question some item of evidence, even if that is not so, the judge here as a finding found that there was no basis for suggesting any evidence did not come that way. We meant -- throughout the trial, this question was before the trial court as Mr. Justice Harlan had suggested, everybody was conscious of this. As each bit of evidence was introduced the government witnesses asked now when did you get that, where did you get that, 1948, 1949, I've got that from the New Jersey receivership. We got that from such and such doctor. The witnesses own records, that account where these are my own records, (Inaudible) this is the document I had in my possession, I didn't have at the time of the Grand Jury, I had lost it, I then produced it. There was direct testimony, there was cross examination we submit as to every bit of the evidence in the record. We met any burden. The judge found that he could see be no basis for questioning any item of evidence, but then --
Felix Frankfurter: Before you move on, before you move on (Inaudible), well I don't want to stop you.
Roger D. Fisher: Go ahead.
Felix Frankfurter: I would like to ask you a few questions and if I took too much time I'm sure the Chief Justice will not penalize you for it, but give you extra time and (Inaudible), but this case is to me far more important than whether even the most guilty people go to jail, namely what is involved for me in the case, that the argument and your arguments included have made clear, is the integrity of the prosecutorial system of the United States. And I feel very sensitive about it, because he says we have a get deal of our team, I once played on this team and I'm very zealous of its reputation. Now let me call your attention to things further on the bottom of page 245? If you turn to page 246, Judge Walsh for whom I've already expressed my great respect says that this is a different position. This doesn't go to the invalidity of the indictment. In other words he, I think it he means the judge, he is taking about the supression for use at the trial and in any subsequent time will he properly obtain material. Mr. Stryker, well the supression of all evidence, I think you're right about that. Then go on the next case, go on the next page, on top of the page, we have not been able to make that inquiry the judge tried to make bringing it again on -- bringing it on in a timely way et cetera, all of that problem is really injected not to any (Inaudible) in this trial, and the very purpose as Your Honor knows so well, that these various motions to suppress evidence and so forth is to prevent confusion at the trial. So that he isn't restricting himself to the invalidity of the indictment and Judge Walsh didn't and then at the bottom of page 247, 248, it interests me greatly, because of the suggestion I made to Mr. Delaney, hasn't the judge a right to rely on the affidavit of the District Attorney, that's exactly what Judge Walsh says. What I would also say, I'm going to deny your motion, not only because Judge Palmieri reached that conclusion, and apparently after considerable stock taking reflection, but I would also say that if I had the problem put before me de novo, and if this United States attorney swore to me, that this testimony had not been presented before the Grand Jury, I would take that affidavit on the basis of my experience with them, since I've been here. Now it seems to me to raise a very serious question, whether defendants must be foreclosed because of a confidence which I should think a judge rightly should have in the US attorney and assistant US attorney, assurances that there are no clues. Is that what not only means the assistant attorney can say I can assure you I didn't have any?
Roger D. Fisher: No Your Honor, the very language you read shows the motion which Judge Walsh would answer, the motion to dismiss the indictment and the (Inaudible) which he was relying, but the issue which we believe you just ruled out of the case.
Felix Frankfurter: But he goes on --
Roger D. Fisher: The language that he --
Felix Frankfurter: -- all goes to trial.
Roger D. Fisher: They both were discussing, now if I -- I say that the language in which he says I'm relying on the testimony, the affidavits of the US attorney, as to what appeared before the Grand Jury, Your Honor you read the language himself.
Felix Frankfurter: But on top of page 246 --
Roger D. Fisher: At the top of page 246 there is --
Felix Frankfurter: -- which doesn't go to the invalidity of the indictment, he's talking about the supression for use at the trial.
Roger D. Fisher: That's right and if I may separate the two questions, as to what took place at the trial. Judge Palmieri denied the motion to suppress. He denied the motion to suppress because the government had such a vast amount of documents dealing with this case, that's acquired for four years before the 1952 Grand Jury, that he ruled and so voluminous that under the circumstances and in his discretion, he would reserve the question of supression to -- and in light of the government's statement they are not planning to use that thing, he reserved the question and which meant to him that at least they were not going to use most of the tainted evidence.
Felix Frankfurter: Not that they're not going to use them.
Roger D. Fisher: They were not going to use --
Felix Frankfurter: He's instructing the agents of a government, that means all the revenue people who has got anything to do with it,
Roger D. Fisher: That's right sir.
Felix Frankfurter: Not to get any clue from that prior start.
Roger D. Fisher: That's right Your Honor.
Felix Frankfurter: Well now does that foreclose the right of the defendant to say I'd like to ask a few questions.
Roger D. Fisher: We do not believe the defendants here were foreclosed in that (Inaudible)
Felix Frankfurter: Well, but Judge Walsh foreclosed them for the reason that he gave, namely I have such confidence in the integrity of Mr. Wessel that I don't propose to have his statement questioned.
Roger D. Fisher: I believe you --
Speaker: Do I understand your position to be this, that when the trial opened Stryker was talking about the opening up the indictment because of use of evidence before the 1953 Grand Jury and also his right to cross examine the statement at the trial. And that this statement which you have been talking about in your judgment refers to the Grand Jury and Judge Walsh's attitude as to what he would have done, what he was going to do as far as the Grand Jury is concerned. Judge –
Roger D. Fisher: That's exactly.
Felix Frankfurter: How can anyone read -- certainly I put it to you, one cannot read Mr. Stryker's statement without drawing that from the clear inference, the clear meaning that he means to cover it full. And you yourself say if you are pointing, you are right on this, I have no need to tell him, as ever being to tell him that you are, that you are scrupulous in saying what you are saying, I know that, but if you are right that they did in fact have opportunity to cross examine all the witnesses they possibly could have called then I don't think you need any of these other forums?
Roger D. Fisher: The -- I do not deny that throughout on occasion, throughout the transcript before the trial and references which you referred that Mr. Stryker referred to the problem stressing evidence at trial and said back to the Judge Palmieri had denied his motion to suppress, meant that he had, -- as well as denying his motion to dismiss the indictment, meant that he had to bring his questions out to trial and at one point that's quite clear. Now at the end of the trial he said, I think I have been denied this opportunity for trial and Judge Walsh said, no if saw any basis for stopping the trial now, any statement of law for your raising of questions in the document I would in spite of its disruptive effect on the trial I would give you the hearing of (Inaudible) court. Let me give --
Speaker: Where is that in the writing?
Roger D. Fisher: That 2082 and volume 3 of the record, it starts at the bottom of 2081, remarks which I referred is in 2082. Mr. Stryker reluctant – this is the court speaking, reluctant as I would be to break in on the trial I would do so if I've got any basis for investigation. Now to get back to what you're talking about, you find in the middle of page 2081, where the court starts off just above the middle on page 2081 of the record, does not -- Mr. Stryker says that the record stands there is no proof, these documents that these vendors and their testimony were obtained to least include -- improperly obtained I admit. The court; it is not just that Mr. Stryker. Is there anything in the record which suggests to you, I mean I don't have to show me on this record proof that anything was obtained by improper leads and clues but what is there here which even suggests or lays any basis for a hearing on investigation into that? Now this is at a stage, give you what due process which we believe these petitioners were accorded, I read to you yesterday some cross examination of Mr. Roth where he was cross examined by the court -- by Mr. Stryker as to whether particular documents were among documents he had produced before the '52 Grand Jury. We referred in our brief to a number of other instances where the government witnesses were cross examined as to where they got the document. The major case here on the whole tax thing by the government witness Mr. Present who took all the figures from all the pieces of documents that were before the government worked out what their net income was and what tax they should have paid. Mr. Present was subject to cross examination. Mr. Stryker could perfectly easily have gone and said now where, what is this figure based on, where did that come from? There was no interruption of that kind. Where is this, where did you get this thing, he was in fact asked, where did you-- when did you get those documents? 1948. What documents do you have in 1949? He could have by cross examination found out, and if the Present had said, well I can't tell you about that or I don't know about that, he could have got a basis from which you could raise the question with the judge. After this proceeding, throughout the trial they are claiming denial of due process. They cross examined. They are allowed to cross examine every witness. The only time Mr. Present was stopped when Mr. Stryker sought to bring before the jury document which had before the 52 Grand Jury.
Felix Frankfurter: Mr. Fisher, when, when you use the word ‘due process' you don't mean to use it in the constitutional sense. We are not restricted to finding out whether the matter of -- Fifth Amendment they had due process, they are certain proprieties in the trial of a case which ought to be observed particularly by the government which maybe this side of due process.
Roger D. Fisher: I accept that and we wouldn't -- we believe that case accorded petitioners everything they could have asked for and in fact everything they did ask for except to stop the trial, have a factual hearing outside the presence of the jury without judge, what evidence or what questions or what thing they want to go after, they want a hearing. The judge if I may turn on to 1950, record 1957 where the court said, talking to Mr. Stryker we have a three volume record now and I ruled on this on my recollection, bottom paragraph page 1957. I don't recall anything that could have been developed from improper records that it comes before the jury yes, but I maybe wrong on that and I am just foolish not to take advantage of the better background that you both have and I'd like to have a memorandum on that from you which will tell me what if anything you think the foundation is for a hearing. Again, he referred to the matter on 2076.
Earl Warren: Mr. Stryker said I think I can do that and save your time and strength, he never did it.
Roger D. Fisher: That's right, he never did it.
Earl Warren: He --
Roger D. Fisher: No memorandum was ever submitted. A suggestion was made at one point orally that the six vendors who testified might have come from improper clues. To show how closely Judge Walsh was following the matter before the government said a thing Judge Walsh said I believe the government obtained those from the accounts receivable of the Tavern Fruit Juice Company which obtained some receivership in New Jersey. He now, he knew where the leads that he has been following this thing, so he volunteered. The one item they questioned, six vendors, the Judge volunteered how the government had discovered who the six vendors were.
Felix Frankfurter: That point is the one that I have tried to make Mr. Delaney Mr. Fisher namely as I get the significance of what you are now saying. You were saying that merely by suggesting that the government might have had a clue to something that's an improper clue or rather a clue from improper testimony or illiterate testimony isn't enough that there must be some (Inaudible), some segment of the imagination that there might be something connection and that's what you are now arguing, aren't you? I understand that point. I'm troubled by various things to which you yourself called my attention, look at page 201, 2083--
Roger D. Fisher: Yes Your Honor --
Felix Frankfurter: Mr. Stryker, Mr. Wessel of course does not have and had very frankly stated, he does not purport to have personal knowledge so on and then again Mr. Judge Walsh in the court accepting everything the judge said, Judge Walsh said, he does say that what Judge Palmieri ruled is the law of the case, it was also said in the law, even if it weren't, he goes on to say, that he would do it independently but I cannot rid of myself of the fact that if a judge thinks he is greatly controlled by what other fellow judge says that that is not the best state of mind for determining whether an inquiry independently should be had.
Roger D. Fisher: May I suggest to Your Honor in considering these particular phrases which you've referred, read the entire colloquy in context. Start with 2075 Mr. Stryker; first Your Honor, I am moving to dismiss the indictment on the ground that has not been substantiated by the evidence. My motion also includes the fact that we have not been permitted to trial the seventh through leads and clues as the indictment or through leads and clues. And then he went on and the court, I know your general view Mr. Stryker I want to know what is there in this case, 207 thing, you say it was improperly obtained then, what exhibit, what testimony. And our response to Your Honor's question is that on the basis of what they had shown namely 1952 Grand Jury proceeding and the similarity of indictment that was not enough to stop the trial and hold a side hearing, but there was enough --
Felix Frankfurter: They weren't allowed to have a hearing before the trial started.
Roger D. Fisher: We believe that, I'll take you on that, but there was not enough to hold a separate factual hearing that the ruling of Judge Palmieri not to suppress -- not to go into motion to suppress, in lieu of the government's affidavit but leave the question to the trial with a reasonable ruling that in the light of the affidavit and a voluminous material, the government said they weren't going to introduce it, save the court's time and save going through all these evidences at one point. He said I am not give you a general motion to suppress. We'll let them challenge anything that looks to have any problem about it at the trial. Now at the trial they were allowed to examine at each bit of evidence introduced ask each witness on what his testimony was based without question. And then towards the end of the trial they were asked to suggest, we believe that every single item of evidence could be established to where it came from, source in the record, that's right there, where it came from, the leads and clues. We believe that there is nothing suggesting that any of it came from leads and clues and antecedent history spelled out where it came in question. Now the judge went further, three times he asked the court -- asked the counsel to go through the record what exhibit, what item, do you have any question about, the government has told us where it came from – they -- the witnesses have said they got these before 1948, 1949, what item do you have any question about, three times he asked them. And the third time as on 2080 just prior the point which you were referring, he says I thought I should not act about giving you an opportunity, talking to Mr. Stryker the court, give you an opportunity and Mr. Wessel the prosecutor if he wish to reply to any to go through the record of this case and show to me any item which gave you any foundation for such a hearing and that is the memorandum which I have asked. No memorandum was submitted.
William J. Brennan, Jr.: The petitioner had asked, it's quite clear in the record that the $15000 check used ageist Lawn, and the check also used as evidence against him were not to be used in anyway was evidenced from this petition.
Roger D. Fisher: They make no exception at any level either at the Court of Appeals or here depending (Inaudible). It's hard to say in a conspiracy case, I do not believe there was instruction since the question is not raised by Lawn at the trial and no one, it occurred to no one if the check was tainted if it was. We think it --
William J. Brennan, Jr.: Obviously what I am getting at is if we don't agree with the government's position in the Lawn case as it does with $15000 check, we were conclusive in the Lawn case (Inaudible) --
Roger D. Fisher: I believe not. It would certainly have affected Nardone language to prove that a substantial portion of a case against him was based on fruit of poisonous tree. Now it could be argued and we will not deny that that check is an important item of evidence as against the petition of Lawn, not as -- I wouldn't quite play it up the way the petitioner's counsel did yesterday, but it was a substantial bit of evidence. But as to petitioner Giglio and Livorsi, who do not, Giglio does not challenge the sufficiency of the evidence which was overwhelming. The Court of Appeals referred to it as (Inaudible) beyond question of guilt. Certainly a, if a court should believe this the, over the quite reversal or remand for a hearing as to whether or not the check was in fact tainted or whether or not it was in fact prejudicial error which will be the remedy I was suggesting on it did not accept any of our other grounds that we do not accept the conviction without having a remand to see whether there was any precedence, whether there was any, well it was considered by the party tainted --
William J. Brennan, Jr.: Your point I gather is at least I believe so played any part at all it was so minor as it happened to be --
Roger D. Fisher: It's been significant and they do not raise --
William J. Brennan, Jr.: Under the Second Circuit I know that this is also a point made here that the summation of the prosecutor had effective preparedness over the prior (Inaudible) but apparently the excerpts from the summation upon which this point is supported are not the same excerpts (Inaudible)
Roger D. Fisher: That is, that is correct, they do not urge the same errors, I think that the -- I'd ask the court to consider our brief and remarks brought forth --
William J. Brennan, Jr.: Well would you mind commenting before you sit down apart from the Lawn case, upon the propriety of the prosecutor vouching for the veracity of the key witnesses?
Roger D. Fisher: I would be very happy to, Your Honor. I appreciate the opportunity to do so which I did not have yesterday. The witnesses – in the first place the language in question, the language in which the summation to which exception was taken is that he said, I vouch for Lubben and Roth. I, and when I say ‘I' I am speaking to the District Attorney' office, I tell you why we vouch for them, we vouch for them because we think they are telling the truth. The standard rule of evidence, which rule of ethics from which the government presented the case is it should not put a witness on but to think he is telling the truth. We would think that by itself in the light of law summations will be no mistake for the government to say we think to tell a jury we would not put a witness on unless we thought he was now telling the truth. Whether or not that is true by itself, I might say at this point he did not make any reference to any outside facts, he didn't say we know what they are telling is truth, he didn't say, well what we know we have information indicating what they say is true, he said we think they are telling the truth. Now we believe --
William J. Brennan, Jr.: Is that completely active?
Roger D. Fisher: I haven't got the words in front of you --
William J. Brennan, Jr.: Page 36 I believe I have it in the Lawn's plea.
Roger D. Fisher: Does it give the record reference if Your Honor please.
William J. Brennan, Jr.: Yes it does, 2593 -- 2587, 2587 or 88.
Roger D. Fisher: 3587, well the prosecutor himself brought out they had committed perjury and lying a number of times and the question is he telling truth now or isn't he telling the truth now. Lubben summarily he lied in college town there is not question about that. That was brought out. I know on my direct examination, I didn't try and hide it from the jury. Let's turn to Lubben.
William J. Brennan, Jr.: Now as to what the -- going back to 2587 a moment. He says so correct me I vouch Lubben. The government put Lubben on the stand because it thought that Lubben could be vouched. I vouch for Roth also. There is no question about what they did back in 1946 and then picking up the material that you referred to me.
Roger D. Fisher: Yes.
William J. Brennan, Jr.: What -- what's the import of ‘I vouch for?'
Roger D. Fisher: That we vouch for it, we put them on because we are going to have you believe their testimony. We think their testimony at this trial is credible. Now there is no indication that we are based, the bet is based on anything outside the record. As I say I think the Court need not reach the question of whether its standing by itself, this would be proper or not. Petitioners' counsel -- the opening statements, petitioners' counsel at the opening statement had said that this was a conspiracy. This was a prosecution brought in bad faith. He went to accuse the former United States attorney for improper conduct and then he said, I am not talking about the present prosecutor. He would not have put these people on unless he has been instructed. This is the opening statement. They wouldn't do it unless they have been instructed. The implication being they know their lying, they disbelieve them, they wouldn't put them on, unless they have been ordered to do so by someone who is in on this crooked arrangement. Now the answer of the defendants here is oh that refers the opening six weeks before the commission. I think the opening statement makes a (Inaudible) question on the jury and the summation of the first occasion the government had and --
Hugo L. Black: What page is opening statement?
Roger D. Fisher: The opening –
Hugo L. Black: You say that was a reply to something in the opening statement, what statement there –
Roger D. Fisher: It's 2904 and 2905 in volume 4 of the record. It's reprinted on page 54 of the government's brief. They have been instructed or in my opinion they never would have done that.
Felix Frankfurter: Didn't the judge give rather elaborate charge to in the end that the question of credibility of the witness was for the jury and they weren't paying the attention to anybody's use about them?
Roger D. Fisher: Judge made a three-page instruction on credibility calling specific attention to Roth and Lubben, asked the jury to examine their testimony with particular care. Now there is one reference to the summation not given in our brief which I like Your Honors to consider in this regard, at page 2531. This is defendants' summation of the jury just before the government's answer. I will tell you where the fraud is, where the conspiracy is right there in the government witnesses. The government witness included government employees, lower middle paragraph 2531.
William J. Brennan, Jr.: Well, I gather then at least part of your answer to the question I ask is that there was provocation and it was justified through the language employed by the prosecutor.
Roger D. Fisher: We believe that language was mild. He stated he believed the witnesses were telling the truth and certainly justified his answer to a charge that the prosecution has brought in bad faith. The prosecutor would not have put the witnesses unless he has been instructed that there was fraud and conspiracy among the government witness.
Tom C. Clark: was there any object to it –
Roger D. Fisher: No objection was made in the summation.
Tom C. Clark: (Inaudible)
Roger D. Fisher: No requests for instructions in this regard (Inaudible)
Tom C. Clark: (Inaudible)
Earl Warren: Mr. Delaney.
Joseph Leary Delaney: If the Court please, we were not permitted to cross examine key witnesses and we were not permitted to put on the witness stand questions of the prosecutor who had presented the 1952 and 1953 indictments to the Grand Jury. And I would like to just read certain parts from the record concerning that. In the record page 1353 the prosecutor characterized the problem as one relating to the admissibility of evidence and called upon defendants to establish a further foundation and requested it be done outside the presence of the jury. Mr. Stryker pointed out the only way defendant could establish were the leads and clues outstanding, that's on page 1354, from the illegal seizure is through the witness as they are presented. And the prosecutor stated that he did not object at all to counsel inquiring of Mr. Roth, a key witness, about the documents that he saw. The court then stated I don't want to get into their question of documents even though you might have no objection to it, that's at page 1354. Later on at page 1356, the trial judge in most certain terms refused to permit defendant's counsel to interrogate a government witness, Roth again, concerning the prosecutor's use of tainted evidence at the trial. At page 1944 when there was an attempt to cross examine another key witness of the government Mr. Present, the government's accountant, the prosecutor objected the statement. It presents a preliminary question as the admissibility of evidence as to the suppression of these leads and clues. And at page 1950 -- 1945, the trial judge stated that Judge Palmieri said there wasn't enough foundation to start laying them or at least to take the time of this Court to progress any further with it. I am not going in to subject on the basis of what we have had so far. Again at page 1958, the trial court stated you wanted to have a hearing at this time outside the presence of the jury, before I take that time, I would like to know what foundation there is for it. Further at page, record page 2077, the defendant's counsel in his motion to dismiss, at the close of the government case, maintained that the defendants were entitled to interrogate all of the government witnesses concerning the evidence used before the Grand Jury, and the following colloquy took place. This is page 2077, if the Court please; the court, what I am interested in now is there anything in this trial before this jury that has been improperly obtained. Mr. Stryker; the point was really that we were not able to find out whether those things were improperly obtained or not. As the record stands it is not clear but we were not allowed, not permitted to inquire into the facts. The court, this is at page 2078 of the record, what he said was, that there was no adequate foundation before him for such a hearing. Now if an additional foundation developed before me why then I would reconsider it. Further on --
Felix Frankfurter: What do you say to that? What do you say, what is this implied by that colloquy namely Judge Walsh said you were denied a hearing on your motion to suppress because no foundation was laid in this sense that no starting point, there wasn't any seed out of which anything could grow and he says however despite that fact if you now produce something which would lead me to say this opens up an appropriate line of inquiry, I'll let you go ahead, what do you say to that?
Joseph Leary Delaney: Mr. Justice, Judge Palmieri held true that there was no foundation and he said particularly in view of the government's affidavits, that there was no foundation laid to contradict those affidavits, because they could only be contradicted on information and belief, but Judge Palmieri's main ruling was on this question of submission of the ex parte affidavit. And all throughout the trial Judge Walsh insisted on unless we produce more evidence to lay a further foundation, we were precluded from going into this question, but he wouldn't allow us to cross examine which is the only way I know which would – that is cross examine key witness.
Felix Frankfurter: Well that just brings me to the question that I like you to deal with before you sit down, as I understood Mr. Fisher he said that he had to disagree with your statement. It was his submission that Mr. Stryker whatever may have been the ruling of that flaw, in fact was given opportunity to cross examine every witness who could shed light on the use either of evidence or clues derived from evidence.
Joseph Leary Delaney: He was given the right by Judge Walsh to question certain of these vendors who were not in a position to know where the clues and leads came from. However when he asked Mr. Roth, an accountant, a certified public accountant concerning this, he was precluded when he asked the government accountant Mr. Present was cross examined, he was precluded when he put Mr. --
Felix Frankfurter: By precluded you mean Judge Walsh because you can't ask him questions?
Joseph Leary Delaney: Exactly.
Felix Frankfurter: Why did he – what was – did he given a reason, why you can't ask him?
Joseph Leary Delaney: That there wasn't enough foundation laid for him to enquire, additional foundation that's exactly what --
Felix Frankfurter: I am saying then that if I went through this -- when I go through this record I will find that while cross examination was made of witnesses about their testimony and (Inaudible), the witnesses in whom Mr. Stryker naturally was most interested namely the government witnesses, there were barriers to that, is that what you say the record will show?
Joseph Leary Delaney: That is right Your Honor, no question about that. And furthermore when he --
Felix Frankfurter: Does your brief give record references –
Joseph Leary Delaney: In our reply brief –
Felix Frankfurter: -- to the cases where you were shut off from enquiry?
Joseph Leary Delaney: Yes it does. At page 2087, Mr. Stryker pointed out, 86 I am sorry, to the court, Your Honor will permit me I am sure to (Inaudible) in those moving papers and cross examine them with respect to this issue.
Felix Frankfurter: In the moving papers was there an indication either by class or by name of the kind of government official that was sought to be called?
Joseph Leary Delaney: No I can't say that there was.
Felix Frankfurter: Either the subject -- was the subject matter indicated beyond saying I want to find out whether you used any of these things.
Joseph Leary Delaney: Well the subject matter was indicated insofar as clues and leads obtained from the documents, these partnership documents, which had been obtained from us and from the Grand Jury testimony, which had been obtained. Now before and I don't think Mr. Fisher made the -- meant to answer the question that all of the Grand Jury testimonies before the Grand Jury in 1952 was submitted to the defendants. It was just their own testimony, transcripts of their own testimony which was returned to the defendants, not all of the testimony which he said.
Earl Warren: Oh that fact (Inaudible)
Roger D. Fisher: Yes that's the fact. That was only testimony said to be tainted.
Joseph Leary Delaney: Thank you.
Earl Warren: Mr. Fisher would you mind responding to that statement that Mr. Delaney just made that when it came to the question of cross examining Mr. Roth and also the government accountant, that Judge Walsh refused the opportunity because proper foundation had not been laid?
Roger D. Fisher: We read the testimony somewhat differently than Mr. Delaney does. I'd like to point out for example as relates to Mr. Roth, the colloquy and cross examination which I previously referred on 1322, 1323, these stages without objection, without being stopped. Mr. Stryker cross examined Mr. Roth as to whether he had appeared before the 1952 Grand Jury, whether he had been asked to produce all the documents he had for the 1952 Grand Jury, whether documents which he had recently produced before the Court, at the government's, next government witnesses were among those which he had brought before the 1952 Grand Jury. He was -- he asked if they were not, that he had not found the document until after the 1952 Grand Jury. As to Mr. Present, he was stopped. Mr. Present was a critical government agent who brought all the figures together. He was stopped when the questioning came forward and I think both briefs refer to the references on that, he was stopped when he was asked if he had considered in making an audit other evidence and what evidence, and the prosecutor told the judge, we had no objection to this question, but it was going to lead to fact that Mr. Present had seen documents that had been brought before the 1952 Grand Jury. Mr. Stryker would ask the questions the other way around, as to where the antecedents for everything he had in the record, there will be no exception, but prosecutor was afraid Mr. Stryker would seek to get in the record by his own questioning some of the evidence which the government accepted did not want to get in the record did not want to base the conviction on, and asked if it be done, it would be done outside the presence of the jury and at that point Mr. Present was stopped. If he was not stopped when he asked how we got figures, whether the figure, where did you get this, when did that document come, when did the government agent first ask you about this. Were your first question about this, May 1951, early 1948, those questions and I can only say that if you look at the references in which we show, given the brief, which explains where the documents came from, you'll find bulk of it is brought out and also we believe there was no limitation on cross examination, find the clue that lead to the piece of evidence. The only time Mr. Present was really shut off, was when he was -- was the judge was afraid he was going to bring in the evidence, tainted evidence before the -- by cross examination, bring it out which would have worried the trial, he wasn't sure the waiver would account for that. He was also stopped when he indicated, and we believe that you read any question in context, you will that see Mr. Stryker was directing his questions at what was before the 1953 Grand Jury. He was stopped regularly on that line of inquiry and the primary purpose of his questions throughout is the issue which has now been removed from the case, that is the invalidity of the 1953 indictment. He was trying to upset the entire case. He was not interested in excluding a particular -- at least he did not demonstrate much interest, excluding a particular item, but again the indictment dismissed and most of the questions which they have referred in their brief are cases where he was questioning now what was before -- Leone the former prosecutor, what did you bring before the 1953 Grand Jury?
Earl Warren: Thank you.